Citation Nr: 1107748	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to January 
1959.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

This appeal was previously before the Board and the Board 
remanded the claim in November 2010 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

In June 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The Board notes that additional evidence was submitted after the 
last supplemental statement of the case was issued.  However, 
given the favorable nature of this decision, remand for RO 
consideration of the evidence in the first instance is not 
required.


FINDINGS OF FACT

1.  The Veteran credibly reported noise exposure in service while 
working as a boiler tender.

2.  The evidence is in equipoise as to whether the Veteran's 
current hearing loss is related to in-service noise exposure.

3.  The Veteran credibly reported experiencing tinnitus during 
service and continuing since service.


CONCLUSION OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The criteria for establishing service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise exposure while working as a 
boilerman on a ship during active service. 

The Veteran's service treatment records are negative for any 
complaints, treatment, or findings with regards to hearing loss 
or tinnitus.  Test results during both the February 1955 entrance 
examination and January 1959 separation examination indicate a 
score of 15/15 bilaterally on the whispered voice test, and the 
ears were evaluated as normal during the January 1959 separation 
examination.  

A November 2007 consultation report from a private physician 
shows that the Veteran underwent an audiometric evaluation which 
revealed bilateral sloping sensorineural hearing loss very 
prominent at high frequencies around 4,000 and 6,000 Hertz with 
good discrimination scores.  The examiner's impression was of 
bilateral sensorineural hearing loss more prominent in high 
frequency.  Tinnitus was not reported by the Veteran or noted 
upon examination.  After recording a history provided by the 
Veteran and reviewing the results of the audiological 
examination, the physician opined that in his clinical judgment 
the Veteran's hearing loss is most likely due to noise exposure 
during his work in the Navy between 1955 and 1959 superimposing 
presbycusis.

The Veteran was provided with a VA audiological examination in 
April 2008.  The Veteran reported combat noise exposure from 
naval guns and additional noise exposure from working in ships' 
boiler rooms.  With regards to tinnitus, the Veteran reported 
that he had noticed tinnitus since 1956.  He believed it was 
caused by boiler room noises.  He described it as bilateral and 
constant shrill whistle or loud hiss.  Upon examination, the 
examiner reported that audiological test results indicated a mild 
to profound high frequency sensorineural hearing loss.  The 
audiological findings revealed puretone thresholds over 40 
decibels at 3000 and 4000 Hertz in both ears.  Speech recognition 
ability was excellent in both ears.  An opinion and rationale 
were not provided and the claims file was not reviewed.

An addendum to the April 2008 VA examination report indicates 
that the Veteran's claims file was reviewed by the April 2008 VA 
examiner in June 2008.  The examiner noted that the Veteran's 
February 1955 enlistment hearing test results indicated normal 
hearing for speech in both ears.  The January 1959 separation 
hearing test results showed no change for both ears.  Further, 
later audiograms from 2007 and 2008 show a bilateral mild to 
severe high frequency hearing loss.  With regards to an opinion 
and rationale, the examiner noted that evidence in the service 
treatment records showed normal hearing for speech at enlistment 
and separation from service.  The examiner stated that the test 
that was used does not adequately address the possibility that 
the Veteran may have incurred a high frequency hearing loss 
during service, but there is no evidence to support his claim.  
The examiner concluded that it is not possible, without resorting 
to speculation, to determine if the Veteran's present hearing 
loss and tinnitus are the result of service connected noise 
exposure.

During the June 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he first sought treatment for 
his hearing loss a few years after his discharge from active 
duty, at which time he claims he purchased a hearing aid.  He 
said that he continued to receive treatment throughout the years, 
although he did not recall the name of any physician who treated 
him for his hearing prior to his current provider.  He also 
stated that he had been seeing his current provider for about 15 
years.  The Veteran recently submitted audiometric testing 
conducted by that physician from 1997 to November 2009.  The 
graphs are not interpreted, but appear to show findings 
consistent with those on the 2008 VA examination.  

In this case, the Veteran has credibly reported noise exposure in 
service working in the boiler room on his ship.  The Veteran's 
private physician, an otolaryngologist, indicated that the 
Veteran's current hearing loss is most likely due to noise 
exposure in service with presbycusis superimposed on that loss.  
The VA examiner was unable to determine whether the hearing loss 
was related to service without resorting to speculation.  Thus, 
there is a favorable opinion in the record and an opinion that a 
determination as to causation cannot be made without speculation.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached a stage 
of equipoise.  In this matter, the Board is of the opinion that 
this point has been attained.  As such, after resolving all doubt 
in the Veteran's favor, the Board concludes that service 
connection for bilateral hearing loss is warranted.

With respect to the claim for service connection for tinnitus, 
the Veteran has credibly reported that he experienced tinnitus 
during service and since service.  Tinnitus is a condition that 
is capable of lay observation.  There is no medical opinion in 
the record indicating that the Veteran's tinnitus is not related 
to noise exposure in service.  Rather, the VA examiner concluded 
that the question could not be resolved without resorting to 
speculation.  Accordingly, after resolving all doubt in the 
Veteran's favor, the Board finds that the service connection for 
tinnitus is also warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


